In The
                    Court of Appeals
      Sixth Appellate District of Texas at Texarkana
              ______________________________

                    No. 06-11-00130-CV
              ______________________________


                  BUDDY KINDLE, Appellant

                                V.

UNITED SERVICES AUTOMOBILE ASSOCIATION, ET AL., Appellees




         On Appeal from the 402nd Judicial District Court
                      Wood County, Texas
                    Trial Court No. 2006-360




           Before Morriss, C.J., Carter and Moseley, JJ.
                   Opinion by Justice Carter
                                          OPINION

        Buddy Kindle sued United Services Automobile Association, USAA County Mutual

Insurance Company, and USAA Casualty Insurance Company (collectively referred to as USAA).

The trial court granted USAA‘s traditional and no evidence motions for summary judgment on

March 8, 2011. In conjunction with his underlying appeal from the grant of the summary

judgments against him, Kindle complains that the trial court abused its discretion by determining

that he was not indigent, and thus, was not entitled to a free record. We determine that no error

exists requiring a free record to be provided to Kindle in pursuit of the merits of his summary

judgment appeal.

       The sequence of events involving Kindle‘s effort to be declared indigent are procedurally

irregular. Kindle filed his notice of appeal from the summary judgment motions on April 5, 2011.

Rule 20.1 of the Texas Rules of Appellate Procedure generally requires an affidavit of indigence to

be filed ―with or before the notice of appeal.‖ TEX. R. APP. P. 20.1(c)(1). However, it was not

until April 21, 2011, that Kindle filed a pro se ―motion to proceed in forma pauperis.‖

       Texas Rule of Appellate Procedure 20.1(b) also sets forth the information that is to be

contained in the affidavit of indigence. TEX. R. APP. P. 20.1(b). In noncompliance with the rule,

Kindle‘s original motion simply stated that he was ―unable to pay the costs of court herein in that

he is currently unemployed, and is disabled receiving a small pension from the Veteran‘s

Administration.‖ Because Kindle ―ha[d] no other disposable income which would permit him to



                                                2
pay the court costs‖ and ―his monthly expenses equal[led] or exceed[ed] his income,‖ Kindle

asked the court to ―proceed in this cause without the necessity of paying the usual and customary

costs of court.‖ The trial court granted the motion on April 27, 2011.

         On April 28, 2011, a timely contest to the motion was filed by USAA. The contest

complained that Kindle‘s motion did not comply with the requirements set forth by Texas Rule of

Appellate Procedure 20.1 for affidavits of indigence and that the motion was untimely. Kindle

filed a response to USAA‘s contest. With regard to the timeliness of his motion, Kindle argued

that he did not discover the entry of the court‘s judgment until March 22. While his counsel

received a copy of the judgment on March 24, 2011, Kindle did not receive a copy of the judgment

until April 7, 2011, the date that the notice of appeal was due. Thus, Kindle believed he should

have been entitled to additional time to file an affidavit of indigency.1

         In light of the contest, the trial court set aside its grant of Kindle‘s motion and set the matter

for hearing on May 10, 2011.              On that date, Kindle filed an ―amended motion for leave to

proceed in forma pauperis,‖ in an attempt to comply with the requirements of Section 20.1(b).

Kindle stated he was not currently employed, received a pension of $985.00 per month, and had no

other income. The motion recited that he ―owned no real property. Any real property alleged to

1
 USAA also contested the merits of the indigency motion. Because a contest was filed by USAA, Kindle bore the
burden of proving his indigency. TEX. R. APP. P. 20.1(g). By a preponderance of the evidence, ―[t]he party must
prove and the trial court must determine whether [he] would be unable to pay ‗if [he] really wanted to and made a good
faith effort to do so.‘‖ Griffin Indus., Inc. v. Honorable Thirteenth Court of Appeals, 934 S.W.2d 349, 356 (Tex. 1996)
(quoting Allred v. Lowry, 597 S.W.2d 353, 355 (Tex. 1980)). Testimony was presented describing assets owned by
Kindle, his Veteran‘s disability status, prior business interests, and other matters. For reasons set out in the opinion,
we do not address the merits of whether Kindle proved he was indigent by a preponderance of the evidence.


                                                           3
be owned by movant is subject to a contract for deed on which movant pays and said property is

not Movant‘s to sell or mortgage.‖2

         At the hearing, the trial court denied Kindle‘s motion on the basis of timeliness and

noncompliance with Rule 20.1(b). The trial court entered a written order denying Kindle a free

record on appeal; it found that Kindle was not indigent and that USAA‘s contest was

―well-founded.‖ On June 9, Kindle filed a notice of appeal from this determination.

         ―A party may bring an appeal as an indigent, if he complies with Texas Rule of Appellate

Procedure 20.1.‖ Few v. Few, 271 S.W.3d 341, 344–45 (Tex. App.—El Paso 2008, pet. denied)

(citing Arevalo v. Millan, 983 S.W.2d 803 (Tex. App.—Houston [1st Dist.] 1998, no pet.)).

―Pro se litigants are held to the same standards as licensed attorneys and must comply with all

applicable rules of procedure.‖ Id. at 345. Where a litigant fails to timely file an affidavit of

indigency pursuant to Rule 20.1, the trial court does not abuse its discretion in finding that the

litigant is not indigent. Id. at 346; In re D.T.K., No. 05-10-01613-CV, 2011 WL 6047104, at *1

(Tex. App.—Dallas Dec. 5, 2011, no pet. h.) (mem. op.).

         When a trial court sustains a contest to an affidavit of indigence, we review the trial court‘s

ruling under an abuse of discretion standard. Few, 271 S.W.3d at 354; Rodgers v. Mitchell, 83
S.W.3d 815, 818 (Tex. App.—Texarkana 2002, no pet.). ―The test for abuse of discretion is not

whether, in the opinion of the reviewing court, the facts present an appropriate case for the trial

2
 ―[I]f the affidavit provides sufficient information to prove by a preponderance of evidence that the party is unable to
pay costs on appeal, the affidavit is sufficient, even if information on each of the twelve items‖ listed in Rule 20.1(b) is
not included. In re C.H.C., 331 S.W.3d 426, 429 (Tex. 2011).

                                                             4
court‘s action; rather, it is a question of whether the court acted without reference to any guiding

rules or principles.‖ Rodgers, 83 S.W.3d at 819. ―The mere fact that a trial court may decide a

matter within its discretionary authority differently than an appellate judge does not demonstrate

such an abuse.‖ Id. (citing Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238 (Tex. 1985)).

       In Rhodes v. Honda, we previously explained that while Rule 20.1 of the Texas Rules of

Appellate Procedure provides the ―procedural vehicle for seeking a free record,‖ Section 13.003 of

the Texas Civil Practice and Remedies Code ―is the statutory underpinning for the provision of a

clerk‘s and reporter‘s record without cost in a civil appeal.‖ 246 S.W.3d 353, 355 (Tex.

App.—Texarkana 2008, no pet.); TEX. CIV. PRAC. & REM. CODE ANN. § 13.003 (West 2002).

Section 13.003 states:

       a court reporter shall provide without cost a statement of facts and a clerk of a court
       shall prepare a transcript for appealing a judgment from the court only if:

              (1)    an affidavit of inability to pay the cost of the appeal has been filed
       under the Texas Rules of Appellate Procedure; and

               (2)       the trial judge finds:

               (A)    the appeal is not frivolous; and
               (B)    the statement of facts and the clerk‘s transcript is needed to decide
       the issue presented by the appeal.

TEX. CIV. PRAC. & REM. CODE ANN. § 13.003(a). We wrote ―[a]pplying the terms of that section

as written, a trial court may order the clerk and reporter to prepare a record without charge only if

the party is found to be indigent and if the required findings are made.‖ Rhodes, 246 S.W.3d at



                                                  5
355. Thus, because ―the trial court made neither a finding that the appeal is not frivolous nor did

it find that a statement of facts and a clerk‘s record were needed to decide the issue presented by

the appeal,‖ and no request for such a finding was made, we found no abuse of discretion in the

trial court‘s order denying preparation of a free record. Id. at 356. (―Indeed, had the court

ordered a free record to be prepared without making such findings, it would have been in violation

of the statutory requirements.‖).3

         In this case, by ―failing to obtain or request the findings required by Section 13.003,

[Kindle] has failed to meet statutory requirements for receiving a record free of charge and has

failed to preserve any complaint or error upon which we could reverse the trial court‘s order

denying‖ his relief. Schlapper v. Forest, 272 S.W.3d 676, 678 (Tex. App.—Austin 2008, pet.

dism‘d). Therefore, we find the trial court did not abuse its discretion in denying Kindle‘s

motion. Kindle‘s point of error is overruled.

         This decision is not a final determination on the merits and does not foreclose Kindle from

presenting his arguments against the trial court‘s judgment on appeal. ―This decision only

affirms the trial court‘s finding that appellant is not entitled to a free record on appeal.‖ Id.




3
 We distinguish the cases of Sprowl v. Payne, 236 S.W.3d 786, 787 ( Tex. 2007), and Higgins v. Randall County
Sheriff’s Office, 193 S.W.3d 898 (Tex. 2006), which overruled dismissals of appeals for failure to strictly comply with
requirements of Rule 20.1. Here, we analyze the trial court‘s ruling for an abuse of discretion; the indigency appeal is
not dismissed, but the judgment of the trial court is affirmed.

                                                           6
      We affirm the indigency determination.


                                                   Jack Carter
                                                   Justice

Date Submitted:     December 20, 2011
Date Decided:       December 21, 2011




                                               7